1 F.3d 1231NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Jesus SANCHEZ-VALDES, Plaintiff, Appellant,v.Alberto O. BACO, et al., Defendants, Appellees.
No. 93-1332.
United States Court of Appeals,First Circuit.
August 11, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Hector Rivera Cruz, Secretary of Justice, Antonio Fiol Matta, Director, Federal Litigation Division, Rosalinda Pesquera, Victor E. Baez, and Sigfredo Rodriguez Isaac, on brief for appellant.
Carlos Lugo Fiol, Acting Solicitor General, Department of Justice, on brief for appellees.
D.Puerto Rico
AFFIRMED.
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
The district court dismissed this action after determining that plaintiff had orally agreed upon a settlement.  Plaintiff has appealed.


2
Plaintiff's brief does not clearly explain plaintiff's challenge.  If plaintiff's argument is that the terms of the settlement as represented by defendants were not the terms the parties actually agreed upon at the settlement conference, we conclude plaintiff has waived that argument.  Plaintiff neither timely opposed defendants' June 3, 1992 motion (which asked the court, among other things, to enforce the settlement agreement attached to defendants' motion), requested an evidentiary hearing, nor sought reconsideration of the court's June 22, 1992 order which concluded that the agreed upon settlement terms were as stated by defendants.  If plaintiff's argument is that counsel was not authorized to settle the case, this argument, too, has been waived by plaintiff's failure to present it below.  In view of plaintiff's silence below, coupled with his vaguely phrased appellate brief, we see no basis for disturbing the district court's judgment.


3
Affirmed.